PER CURIAM.
Ronald G. Moore appeals the circuit court’s order denying his petition for a writ of mandamus. The petition addressed Moore’s public records demand to the State Attorney for copies of various documents related to his 2003 convictions on three counts of capital sexual battery. The State concedes that Moore was entitled to receive a response to his public record demand. Accordingly, we reverse the circuit court’s order and remand for further proceedings.
REVERSED and REMANDED.
TORPY, C.J., PALMER and ORFINGER, JJ., concur.